263-/5
                                ELECTRONIC RECORD




COA #      05-12-00854-CR                        OFFENSE:        AGGASSLT


           Detra Phillips Webster v. The State
STYLE:     ofTexas                               COUNTY:         Dallas

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    204th Judicial District Court


DATE: 12/08/2014                  Publish: NO    TC CASE #:      F10-60721-Q




                        IN THE COURT OF CRIMINAL APPEALS



         Detra Phillips Webster v. The State
STYLE:   of Texas                                     CCA#:
                                                                         363-/5*
        APPBLL/\AJT^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:                                                 SIGNED:                            PC:_

JUDGE:                                                PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD